Stacy, C. J., and BhogdeN, J.,
dissenting: A mother, who is “of good character . . . a fit, suitable and proper person for (her) said (minor) children to know and associate with . . . able to provide for and maintain said children during such times as they may visit her,” ought not to be deprived by the law of all right to their custody or keeping. The privilege of visitation, under the facts of this record, would seem to be inadequate as a substitute for such right. It would apparently do no injustice to anyone to give to the plaintiff the right to the custody of her children for a part of the time. Clegg v. Clegg, 186 N. C., 28, 118 S. E., 824.